                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

WAYNE T. GAMBLE,                            :
                                            :
              Plaintiff,                    :
                                            :
       v.                                   :      Civ. No. 18-1247-LPS
                                            :
UNITED STATES NORTH FEDERAL                 :
AGENTS,                                     :
                                            :
              Defendant.                    :




Wayne T. Gamble, Wilmington, Delaware, Pro Se Plaintiff.




                               MEMORANDUM OPINION




March 21, 2019
Wilmington, Delaware
STARK, U.S. District Judge:

I.      INTRODUCTION

        Plaintiff Wayne T. Gamble (“Plaintiff”) filed this action on August 15, 2018. (D.I. 2) He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 4) The Court proceeds

to review and screen the Complaint pursuant to 28 U.S.C. § 1915(e)(2).

II.     BACKGROUND

        Plaintiff alleges that North crooked agents, New Jersey crooked agents, New Jersey crooked

State troopers, and New Jersey crooked S.W.A.T. are working and taking payoffs and bribes from

gangsters in New Jersey. Plaintiff alleges that he is innocent of murder and insurance crime and

asks why federal agents have his cousin’s house under surveillance. Plaintiff seems to allege this is

against the law and is entrapment.

III.    LEGAL STANDARDS

        A federal court may properly dismiss an action sua sponte under the screening provisions of

28 U.S.C. § 1915(e)(2)(B) if “the action is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.”

Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis

actions). The Court must accept all factual allegations in a complaint as true and take them in the

light most favorable to a pro se plaintiff. See Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d Cir.

2008); Erickson v. Pardus, 551 U.S. 89, 93 (2007). Because Plaintiff proceeds pro se, his pleading is

liberally construed and his Complaint, “however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94 (citations omitted).

        An action is frivolous if it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a court may dismiss a

                                                     1
complaint as frivolous if it is “based on an indisputably meritless legal theory” or a “clearly baseless”

or “fantastic or delusional” factual scenario. Neitzke, 490 U.S. at 327-28; see also Wilson v. Rackmill,

878 F.2d 772, 774 (3d Cir. 1989).

        The legal standard for dismissing a complaint for failure to state a claim pursuant to

§ 1915(e)(2)(B)(ii) is identical to the legal standard used when deciding Rule 12(b)(6) motions. See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6) standard

to dismissal for failure to state a claim under § 1915(e)(2)(B)). However, before dismissing a

complaint or claims for failure to state a claim upon which relief may be granted pursuant to the

screening provisions of 28 U.S.C. § 1915, the Court must grant a plaintiff leave to amend his

complaint unless amendment would be inequitable or futile. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002).

        A complaint may be dismissed only if, accepting the well-pleaded allegations in the

complaint as true and viewing them in the light most favorable to the plaintiff, a court concludes

that those allegations “could not raise a claim of entitlement to relief.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 558 (2007). Though “detailed factual allegations” are not required, a complaint must

do more than simply provide “labels and conclusions” or “a formulaic recitation of the elements of

a cause of action.” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (internal

quotation marks omitted). In addition, a complaint must contain sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face. See Williams v. BASF Catalysts LLC, 765

F.3d 306, 315 (3d Cir. 2014) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) and Twombly, 550 U.S.

at 570). Finally, a plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, __U.S.__, 135 S.Ct. 346, 347 (2014). A complaint may not



                                                    2
be dismissed for imperfect statements of the legal theory supporting the claim asserted. See id. at

346.

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the sufficiency

of a complaint must take three steps: (1) take note of the elements the plaintiff must plead to state a

claim; (2) identify allegations that, because they are no more than conclusions, are not entitled to the

assumption of truth; and (3) when there are well-pleaded factual allegations, the court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief. See

Connelly v. Lane Const. Corp., 809 F.3d 780, 787 (3d Cir. 2016). Elements are sufficiently alleged

when the facts in the complaint “show” that the plaintiff is entitled to relief. See Iqbal, 556 U.S. at

679 (citing Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a “context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

IV.     DISCUSSION

        The allegations in the Complaint are both legally and factually frivolous and do not rise to

the level of any constitutional violations. As pled, there is no legal basis for Plaintiff’s claims.

Indeed, the allegations are conclusory, somewhat delusional, and the Court’s experience and

common sense lead it to recognize that the Complaint does not state a facially plausible claim for

relief. See Iqbal, 556 U.S. at 679.

        Finally, to the extent that Plaintiff seeks to impose criminal liability upon Defendant, he

lacks standing to proceed. See Allen v. Administrative Office of Pennsylvania Courts, 270 F. App=x 149,

150 (3d Cir. Mar. 17, 2008); see United States v. Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“[T]he

United States Attorney is responsible for the prosecution of all criminal cases within his or her

district.”). The decision of whether to prosecute, and what criminal charges to bring, generally rests



                                                     3
with the prosecutor. See United States v. Batchelder, 442 U.S. 114, 124 (1979). Therefore, the Court

will dismiss the Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

V.     CONCLUSION

       For the above reasons, the Court will dismiss the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). The Court finds amendment futile.

       An appropriate Order follows.




                                                  4
